Exhibit 99.1 FOR IMMEDIATE RELEASE Investor Relations: Media Relations: Chris Burns Ph: 800-252-3526 David Marshall Ph: 353-1-709-4444 Jonathan Birt Ph: 212-850-5664 or 44-20-7269-7205 Niamh Lyons Ph: 353-1-663-3602 ELAN REPORTS THIRD QUARTER 2 Dublin, Ireland, October 23, 2008 - Elan Corporation, plc today announced its third quarter 2008 financial results and provided a business update. Commenting on Elan’s business, Kelly Martin, Elan’s president and chief executive officer, said, “This quarter’s results demonstrate continued focus on execution. The brief overview presentation of the Phase II data for bapineuzumab at the International Conference on Alzheimer’s Disease (ICAD) and the emergence of two confirmed cases of progressive multifocal leukoencephalopathy (PML) with Tysabri have contributed to increased volatility in our equity value and a change in the risk perception of Elan within the marketplace. We have incorporated these events into our plans and activities – sharing relevant medical information with regulatory agencies, treating physicians and their patients to continue to responsibly advance our programs.
